Title: From Thomas Jefferson to Madame de Tessé, 24 April 1790
From: Jefferson, Thomas
To: De Tessé, Madame



New York April 24. 1790.

I take the liberty, my dear Madam, of presenting to you the bearer hereof, Mr. Horry a young gentleman of South Carolina, who expects to be at paris in the course of a tour he is about to make in Europe. I have for motives in this, the one to recall myself to your memory which will always be a precious office to my heart, the other to make known to you a gentleman, of course a stranger, and an American, all of which I know are claims to your notice, and civilities. Tho’ not personally acquainted with him, I am authorized to assure you he will be worthy of them, on an information of which I cannot doubt. Madame la Comtesse de Tot will I am sure, from her native goodness, join you in rendering some of his moments at Paris worth being remembered. With her then, as well as with the Count de Tessé I ask your patronage of him, and permission to renew to them as to yourself the homage of those sentiments of respect and attachment with which I have the honor to be, Madame la Comtesse, your most obedient & most humble servant

Th: Jefferson

